                                                                     Case 2:17-cv-00171-JAD-BNW Document 32 Filed 05/21/19 Page 1 of 4



                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Plaintiff The Bank of New York
                                                            9    Mellon fka The Bank of New York as Trustee for the
                                                                 Certificateholders of CWMBS, Inc., CHL Mortgage
                                                            10   Pass-Through Trust 2005-12, Mortgage Pass-
                                                                 Through Certificates, Series 2005-12
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                              UNITED STATES DISTRICT COURT
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                      DISTRICT OF NEVADA
AKERMAN LLP




                                                            13
                                                                 THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-00171-JAD-BNW
                                                            14   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            15   CWMBS, INC., CHL MORTGAGE PASS-
                                                            16   THROUGH TRUST 2005-12, MORTGAGE                      STIPULATION AND ORDER OF
                                                                 PASS-THROUGH CERTIFICATES, SERIES                    SUBSTITUTION OF COUNSEL FOR
                                                            17   2005-12,                                             PLAINTIFF
                                                            18                                 Plaintiff,
                                                                 vs.
                                                            19

                                                            20   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 Limited Liability Company,
                                                            21
                                                                                               Defendant.
                                                            22

                                                            23                The Bank of New York Mellon fka The Bank of New York as Trustee for the
                                                            24   Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-12, Mortgage Pass-
                                                            25   Through Certificates, Series 2005-12 consents to the substitution of Darren T. Brenner, Esq., Natalie
                                                            26   L. Winslow, Esq., and Jamie K. Combs, Esq. of AKERMAN LLP as its counsel in the place and stead
                                                            27

                                                            28

                                                                 48866989;1
                                                                 48880901;1
Case 2:17-cv-00171-JAD-BNW Document 32 Filed 05/21/19 Page 2 of 4
                                                                     Case 2:17-cv-00171-JAD-BNW Document 32 Filed 05/21/19 Page 3 of 4



                                                            1                 Christina Miller, Esq. and Joseph Dragon, Esq. of the law firm of WRIGHT, FINLAY & ZAK,

                                                            2    LLP stipulate to the substitution of Darren Brenner, Esq., Natalie Winslow, Esq., and Jamie Combs,

                                                            3    Esq., of AKERMAN LLP as counsel of record in its place and stead on behalf of The Bank of New

                                                            4    York Mellon fka The Bank of New York as Trustee for the Certificateholders of CWMBS, Inc.,

                                                            5    CHL Mortgage Pass-Through Trust 2005-12, Mortgage Pass-Through Certificates, Series 2005-12.

                                                            6                 DATED this 20th day of May, 2019.

                                                            7                                                       WRIGHT, FINLAY & ZAK, LLP

                                                            8                                                       /s/Joseph A. Dragon______
                                                                                                                    CHRISTINA V. MILLER, ESQ.
                                                            9
                                                                                                                    Nevada Bar No. 12448
                                                            10                                                      JOSEPH A. DRAGON, ESQ.
                                                                                                                    Nevada Bar No. 13682
                                                            11                                                      7785 W. Sahara Avenue, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                    Las Vegas, NV 89117
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                 48866989;1
                                                                 48880901;1
                                                                     Case 2:17-cv-00171-JAD-BNW Document 32 Filed 05/21/19 Page 4 of 4



                                                            1                 Darren T. Brenner, Esq., Natalie L. Winslow, Esq. and Jamie K. Combs, Esq., of the law

                                                            2    firm AKERMAN LLP, stipulate to substitution as counsel of record for The Bank of New York Mellon

                                                            3    fka The Bank of New York as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage

                                                            4    Pass-Through Trust 2005-12, Mortgage Pass-Through Certificates, Series 2005-12 in the place and

                                                            5    stead of WRIGHT, FINLAY & ZAK, LLP.

                                                            6                 DATED this 20th day of May, 2019.
                                                                                                                   AKERMAN LLP
                                                            7
                                                                                                                   /s/Natalie L. Winslow
                                                            8                                                      DARREN T. BRENNER, ESQ.
                                                            9                                                      Nevada Bar No. 8386
                                                                                                                   NATALIE L. WINSLOW, ESQ.
                                                            10                                                     Nevada Bar No. 12125
                                                                                                                   JAMIE K. COMBS, ESQ.
                                                            11                                                     Nevada Bar No. 13088
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                   1635 Village Center Circle, Suite 200
                                                            12                                                     Las Vegas, NV 89134
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13
                                                                                                         IT IS SO ORDERED:
                                                            14        IT IS SO ORDERED.
                                                                                                   _________________________________________
                                                            15      IT IS FURTHER ORDERED that     UNITED
                                                                                                      pursuantSTATES     DISTRICT
                                                                                                                  to LR IA           COURT
                                                                                                                           11-6(d), the      JUDGEof attorney
                                                                                                                                        substitution
                                                                 "shall not alone be reason for delay of pretrial proceedings, discovery, the trial, or any
                                                            16                                     DATED: _________________________________
                                                                 hearing in this case."
                                                            17
                                                                      Dated: May 22, 2019
                                                            18                                                     _____________________________________
                                                                                                                   Brenda Weksler
                                                            19
                                                                                                                   United States Magistrate Judge
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   4
                                                                 48866989;1
                                                                 48880901;1
